Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,052,482 to Grapov because the claimed invention, claim 1 of the present application is a broader version of the claimed invention, claim 1 of the U.S. Patent. 
With respect to claim 1, Grapov discloses in claim 1, a laser alignment system comprising: a laser alignment system comprising: a laser alignment apparatus comprising: at least one housing defining a light passage extending from a first end to a second end and a light capture chamber located along the light passage, the light capture chamber having a reflective arcuate inner surface and an inner wall defining a central aperture coaxial with the light passageway, wherein the inner wall extends toward the first end and separates the aperture from a portion of the light capture chamber, and wherein the reflective arcuate inner surface of the light capture chamber is configured to reflect light passing from the first end toward the second end when the light is outside the central aperture; at least one photodetector in optical communications with the light capture chamber; a fiber coupler adapter coupled to the first end of the housing for receiving a fiber coupler at one end of an output fiber optically coupled to a fiber laser. Although the claims at issue are not identical, they are not patentably distinct from each other because a laser alignment system comprising a laser alignment apparatus comprising: a light capture chamber having a reflective arcuate inner surface is functionally and structurally equivalent to the instant invention’s laser alignment apparatus comprising: a light capture chamber having a reflective arcuate inner surface that causes the light to bounce off the reflective inner surfaces resulting in a reflection and scattering of light phenomenon that is detected by the photodetector downstream of the light passage.  
	
5. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
6. 	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7. 	Claims 11-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11,052,482 to Grapov. This is a statutory double patenting rejection.
8. 	With respect to claims 11, 13, 17, Grapov discloses in claim 1, a laser alignment system comprising: a laser alignment system comprising: a laser alignment apparatus comprising: at least one housing defining a light passage extending from a first end to a second end and a light capture chamber located along the light passage, the light capture chamber having a reflective arcuate inner surface and an inner wall defining a central aperture coaxial with the light passageway, wherein the inner wall extends toward the first end and separates the aperture from a portion of the light capture chamber, and wherein the reflective arcuate inner surface of the light capture chamber is configured to reflect light passing from the first end toward the second end when the light is outside the central aperture; at least one photodetector in optical communications with the light capture chamber; a fiber coupler adapter coupled to the first end of the housing for receiving a fiber coupler at one end of an output fiber optically coupled to a fiber laser; a voltmeter electrically connected to the at least one photodetector; and a beam dump coupled to the second end of the housing, wherein the beam dump includes: a dump chamber defined by reflective inner walls and a non-reflective floor; at least one water cooling passage proximate at least a portion of the walls and the floor; a water inlet channel fluidly coupled to the water cooling passage; and a water outlet channel fluidly coupled to the water cooling passage.
9. 	With respect to claim 12, Grapov discloses in claim 2, the laser alignment system wherein the beam dump includes a power meter.
10. 	With respect to claim 14, Grapov discloses in claim 3, the laser alignment system further including at least one inlet temperature sensor in the water inlet channel and at least one outlet temperature sensor in the water outlet channel.
11. 	With respect to claim 15, Grapov discloses in claim 4, the laser alignment system further including first and second inlet temperature sensors in the water inlet channel and a heater between the first and second inlet temperature sensors.
12. 	With respect to claim 16, Grapov discloses in claim 5, the laser alignment system of claim 1 further including a safety interlock conductor extending between the laser alignment apparatus and the beam dump.
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878